Mandamus was resorted to by plaintiffs in error to enforce compliance with a nomination made by them as Special Tax School District Trustees of District No. 6 by which they unanimously nominated one R. G. Pittman as teacher and principal in the Ocoee schools. Motion to quash the alternative writ was denied and the County Board of Public Instruction filed its return. The return set up that the County Board had rejected the nomination of Pittman and had communicated the cause thereof to the trustees of the district by letter addressed to the trustees and signed by the County School Board's chairman. The Circuit Judge denied relator's motion for a peremptory writ of mandamus the return to the contrary notwithstanding, and entered final judgment. Writ of error was sued out and the cause presented here on an advanced consideration.
The contention that the trustees of a special tax school district have no right to nominate a teacher to be principal for a school or schools of a special tax school district can not be sustained. Whether one be employed as a teacher in the ranks in the school system, or in an advanced grade amounting to a supervising instructor, he is nevertheless a teacher, and the provisions of Section 710 C. G. L., 569 R. G. S., are applicable, and the rule laid down in State ex rel. Pittman v. Barker, 113 Fla. 865, 152 Sou. Rep. 682, will govern the rights of the parties interested.
But a majority of the Court as constituted for the hearing of this case are of the opinion that no error is shown in *Page 178 
the Court's judgment quashing the alternative writ after denying the motion of relators for a peremptory writ. So the judgment will be affirmed on the authority of State v. Seaboard Air Line Ry. Co., 92 Fla. 63, 109 Sou. Rep. 656.
Affirmed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.